DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 22-24, 32, 34-36, 38, 41, 46-48 is/are rejected under 35 U.S.C. 103 as being obvious over Ways (US 20160208513 A1) in view of NPL, “Wrought Aluminum”. Atlas of Stress-Strain Curves.
Regarding claim 22, Ways discloses a device that can be used as an oven splatter guard comprising: 
a flexible screen (20) configured to reduce splatter in a working oven wherein the flexible screen is not self-supporting (abstract) (it is fire-resistant and is configured to block the elements, which would include liquid splatter such as liquid splatter from cooking); and 
a collapsible support means for the flexible screen comprising two bendable poles (Fig. 14 shows two identical bendable poles, each pole comprising a bend 63 and segment 61, but not including the telescoping segment 65) which can be bent into various shapes, 
wherein bending the two bendable poles into various shapes (i.e., configurations) provides a continuous set of stable erected configurations of the oven splatter guard when the two bendable poles are coupled to the flexible screen (telescoping pole sections 65 permit the two bendable poles to be bent or flexed by varying amounts while the flexible screen is draped around the poles, see paras. 31, 118 and Figs. 14, 16A, B, thereby providing a continuous set of stable erected configurations), and
wherein the two bendable poles are decouplable from the flexible screen to provide a collapsed configuration of the oven splatter guard (the device is similar to a tent where poles and a fabric/membrane are used together to provide an erectable configuration).

Ways fails to disclose:
where the poles have the property of remaining without application of external force, in any one of the various shapes into which they are until they are bent into another one of the various shapes by application of external force

Ways discloses wherein the bendable poles can be made of aluminum alloy (para. 104).  The NPL, “Wrought Aluminum”, disclose the stress-strain curves for various aluminum alloys.  The curves show that the alloys have a region of plastic deformation, i.e., a region where the alloys can be bent and remain bent, until bent again by an external force.  
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Ways wherein the poles are made of an aluminum alloy that can be plastically deformed if an excessive load is placed on the poles, since it is preferable for the poles to plastically bend than it is to snap.  The user can be injured if the pole snaps.   




Regarding claim 23, Ways discloses wherein the flexible screen is continuously heat resistant within the working oven (flexible screen is fire resistant and therefore can resist high temperatures, see abstract).  
Regarding claim 24, Ways discloses wherein at least one of the stable, erected configurations of the oven splatter guard is configured (i.e., capable) to fit within a domestic oven (domestic oven is examined to be any home/residential/community oven found across the world, including clay ovens, brick ovens, and ceramic ovens; a domestic oven has no size limitation and can be of any size).  Note: Ways states that the enclosure can come in various sizes (para. 62).  See also MPEP 2144.04(IV)(A) discussing where the size of the claimed invention is not a patentably distinct feature).  
Regarding claim 32, Ways discloses wherein a first of the two bendable poles is coupled to the flexible screen and a second of the two bendable poles is coupled to the flexible screen (the screen wraps around the poles), wherein the first and second of the two bendable poles are parallel (the two poles would be parallel once the tips 72 are connected) and separated by at least a portion of the flexible screen such that in the stable, erected configurations the oven splatter guard is formed as a tunnel (see Figs. 12-14).  
Regarding claim 34, Ways discloses wherein the flexible screen comprises a mesh (abstract).  
Regarding claim 35, Ways discloses wherein the mesh is sized to substantially prevent penetration by projectile matter (e.g., rain, insects; see abstract).  
Regarding claim 36, Ways fails to specifically state that the mesh is continuously heat resistant to at least 100 degrees Celsius.  However, the mesh is fire-resistant (abstract) and flame temperatures are at least 100 degree Celsius.  Moreover, the Examiner is taking Official Notice that it is well-known and common knowledge where fire-resistant materials can continuously resist flame temperatures of at least 100 degrees Celsius (Note: Applicant has not traversed the Official Notice; therefore, the Official Notice is taken to be admitted prior art).  
Regarding claim 38, Ways discloses wherein portions of the flexible screen are formed as one or more sleeves (i.e., anything that slips over or is positioned over something) configured to enable to the coupling and decoupling of the two bendable poles to the flexible screen (see Figs 12 showing the flexible screen positioned over the frame, and wraps itself around the poles).
Regarding claim 41, Ways discloses wherein the two bendable poles are coupled to the flexible screen such that ends of a first of the two bendable pole are not connected to ends of a second of the two bendable poles (the ends of the poles 61 are not directly connected since there is a telescoping section 65 separating the two ends, see Fig. 14).
Regarding claim 46, modified Ways discloses wherein each of the two bendable poles have the property of remaining, without continued application of external force, in the other one of the various shapes until further bent into yet another one of the various shapes by further application of external force or until further bent into a previously maintained one of the various shapes by further application of external force (see the rejection of claim 22 discussing where the poles are made of an aluminum alloy, and where aluminum alloys can plastically deform).
Regarding claim 47, modified Ways discloses wherein each of the two bendable poles are configured to remain in any one of the various shapes without contacting the flexible screen (see the rejection of claim 22 discussing where the poles are made of an aluminum alloy, and where aluminum alloys can plastically deform).
Regarding claim 48, modified Ways discloses wherein each of the two bendable poles are configured to remain in any one of the various shapes and thereby provide any one of the continuous set of stable, erected configurations in a presence of gravity (the poles can be bent into various shapes as explained in the rejection of claim 22; moreover, gravity is always present and has no effect on the configurations).
Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ways (US 20160208513 A1) in view of NPL, “Wrought Aluminum”. Atlas of Stress-Strain Curves, as applied to claim 22, and further in view of Shumate (US 20080223425 A1).
Regarding claim 33, Ways discloses wherein a first of the bendable poles is coupled to the flexible screen and a second of the two bendable poles is coupled to the flexible screen EXCEPT wherein the first and second of the two bendable poles cross such that in the stable, erected configurations the oven splatter guard is formed as a dome.  
Ways discloses that his enclosure can be formed into a variety of shapes (see Figs), but not a dome shape.  However, Shumate teaches a portable shelter wherein a first bendable pole (ribs, para. 27) is coupled to the flexible screen and a second bendable pole is coupled to the flexible screen, and wherein the first and second bendable poles cross such that in the stable, erected configurations the oven splatter guard is formed as a dome (Figs. 1, 2).
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Ways wherein the first and second of the two bendable poles cross such that in the stable, erected configurations the oven splatter guard is formed as a dome.  The motivation to combine is so that the shelter can be used in locations having high wind speeds such as high up in the mountains.  A dome shape is structurally strong and is especially resistant to high winds.  This is because a dome-shape is more aerodynamic than a cube-shape.
Claim 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ways (US 20160208513 A1) in view of NPL, “Wrought Aluminum”. Atlas of Stress-Strain Curves, as applied to claim 22, and further in view Merrill (US 4979236 A).
Regarding claim 37, Ways fails to disclose wherein the mesh is a fibreglass mesh.  However, Merrill teaches that it is known to use fiberglass mesh for campers and tents (col. 1, lines 49-58).   
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Ways wherein the mesh is a fibreglass mesh since fiberglass mesh is strong and durable.  It is also easier to clean.    
Claim(s) 22, 33, 41, 44, 45 is/are rejected under 35 U.S.C. 103 as being obvious over Cruz (US 20170226769 A1) in view of NPL, “Wrought Aluminum”. Atlas of Stress-Strain Curves.
Regarding claim 22, Cruz discloses a device that can be used as an oven splatter guard comprising: 
a flexible screen (fabric 25, Fig. 1; a fabric is flexible and can be considered a screen because it can shade a user from the sun, i.e., a sun screen) configured (i.e., capable) to reduce splatter in a working oven (working oven =  an oven that works, i.e., an oven that can generate heat but is not necessarily turned on; a working oven could also mean an oven that is operating in some way, for example, the oven light is on; note: an oven has no standardized size so very large ovens can be constructed) wherein the flexible screen is not self-supporting (paras. 14, 15); and 
a collapsible support means for the flexible screen comprising two bendable poles (3; see para. 12)  which each can be bent into various shapes (the poles are semi-rigid and retain an arcuate shape when no force is applied, but can bend slightly when a force is applied, see para. 12)
wherein bending the two bendable poles, into various shapes (i.e., configurations) provides a continuous set of stable erected configurations of the oven splatter guard when the two bendable poles are coupled to the flexible screen (this can occur if the semi-rigid poles, in its erected configuration, is placed on top of the screen and different weights are placed on the center hinge 4 to press down on the erected configuration by varying amounts depending on the amount of weight used), and
wherein the two bendable poles are decouplable from the flexible screen to provide a collapsed configuration of the oven splatter guard (abstract).

Ways fails to disclose:
where the poles have the property of remaining without application of external force, in any one of the various shapes into which they are until they are bent into another one of the various shapes by application of external force

Cruz discloses wherein the bendable poles can be made of aluminum (para. 38).  The NPL, “Wrought Aluminum”, disclose the stress-strain curves for various aluminum alloys.  The curves show that the alloys have a region of plastic deformation, i.e., a region where the alloys can be bent and remain bent, until bent again by an external force.  
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Cruz wherein the poles are made of an aluminum alloy that can be plastically deformed if an excessive load is placed on the poles, since it is preferable for the poles to plastically bend than it is to snap.  The user can be injured if the pole snaps.   

Regarding claim 33, Cruz discloses wherein a first of the bendable poles is coupled to the flexible screen and a second of the two bendable poles is coupled to the flexible screen, wherein the first and second of the two bendable poles cross such that in the stable, erected configurations the oven splatter guard is formed as a dome (Fig. 1).  
Regarding claim 41, Cruz discloses wherein the two bendable poles are coupled to the flexible screen such that ends of a first of the two bendable pole are not connected to ends of a second of the two bendable poles (Fig. 1).
Regarding claim 44, Cruz discloses wherein throughout the continuous set of stable, erected configurations, an area of a base of the dome is indirectly related to a height of the dome (increasing the area of the base, for example, by pressing down on the hinge 4 with a weight, would cause the height to decrease).  
Regarding claim 45, Cruz discloses wherein: a base of the dome defines a square (a square base can be formed by making the poles 3 to be equal in length, and connecting them at right angles, see Figs. 1, 2), and throughout the continuous set of stable, erected configurations, a length of a side of the square is indirectly related to a height of the dome (increasing a length of a side of the square base, for example, by pressing down on the hinge 4 with a weight, would cause the height to decrease).  
Claim(s) 42, 43 is/are rejected under 35 U.S.C. 103 as being obvious over Cruz (US 20170226769 A1) in view of NPL, “Wrought Aluminum”, as applied to claim 22, and further in view of Mactaggart (GB 2459150 A).
Regarding claim 42, Cruz discloses wherein throughout the continuous set of stable, erected configurations, an area of a base is indirectly related to a height of the dome (see rejection of claim 44), but fails to disclose a tunnel-shape configuration.  
However, Mactaggart teaches a tent with a tunnel-shape erected configuration.  It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Cruz wherein the erected configuration is in the shape of a tunnel, so that throughout the continuous set of stable, erected configurations, an area of a base of the tunnel is indirectly related to a height of the tunnel (a widening base would decrease the height of the tunnel).  The motivation to combine is so that the tent can be used to accommodate several people comfortably inside.  A tunnel shape has the same height from one end to the other, which would allow people to walk comfortably through the tent.
Regarding claim 43, Cruz fails to disclose a tunnel-shaped structure.  However, see the modification made for the rejection of claim 42.  Cruz in view of Mactaggart discloses wherein: a base of the tunnel defines a rectangle that includes a first side (long side) and a second side (short side) that is perpendicular to the first side (Fig. 5), and throughout the continuous set of stable, erected configurations a length of the first side remains constant while a length of the second side is indirectly related to a height of the tunnel (widening the short side would lower the height but not affect the long side of the tunnel).  

Response to Arguments
Applicant's arguments filed 6/21/2022 have been fully considered.  For a response to the remarks, please the rejections of claim 22.  


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LAU whose telephone number is (571)270-7644. The examiner can normally be reached Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON LAU/Primary Examiner, Art Unit 3762